     Case 2:13-cv-02083-MCE-AC Document 227 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSEPH LAVERY,                                     No. 2:13-cv-2083 MCE AC P
11                        Plaintiff,
12            v.                                         ORDER
13    B. DHILLON, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel. ECF No. 226. The instant motion for the appointment of counsel was

18   docketed the same day that the court issued an order denying plaintiff’s most recent motions for

19   the appointment of counsel filed May 29, 2020 and June 4, 2020. See ECF Nos. 223, 224, 225.

20          The United States Supreme Court has ruled that district courts lack authority to require

21   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

22   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

24   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

26   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

27   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

28   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
                                                         1
     Case 2:13-cv-02083-MCE-AC Document 227 Filed 06/22/20 Page 2 of 2

 1   common to most prisoners, such as lack of legal education and limited law library access, do not
 2   establish exceptional circumstances that would warrant a request for voluntary assistance of
 3   counsel.
 4          Other than plaintiff’s assertion that he is unable to do legal work due to prison
 5   reconfiguration related to the pandemic, this particular request for the appointment of counsel
 6   provides no information that is substantively any different from plaintiff’s most recently filed
 7   motions, which were denied.
 8          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
 9   counsel, filed June 17, 2020 (ECF No. 226), is DENIED.
10   DATED: June 22, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
